Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered May 2, 1994, convicting defendant upon his plea of guilty of the crime of criminal possession of a forged instrument in the second degree.
Defendant, an illegal alien, pleaded guilty to criminal possession of a forged instrument in the second degree as a result of an incident in which he applied for public assistance benefits under an assumed name. He was sentenced to a term of 2 to 6 years in prison, assessed a fine of $5,000 and directed to pay restitution. We reject defendant’s contention that the prison sentence was harsh and excessive. Defendant had an extensive criminal record in Canada and the sentence imposed was well within statutory parameters. We further find on this record that County Court did not abuse its discretion in assessing the fine.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.